226.	 On behalf of the delegation of Bhutan, I should like to offer our warmest congratulations to you, Sir, on your election as President of the thirty- sixth session of the General Assembly. With your long and intimate personal association with the United Nations, both as representative of your country and as an official of the Secretariat, you are eminently suited to guide the deliberations of this august body. We wish you, and the other members of the General Committee, all success in your endeavors during the busy and difficult period that lies ahead.
227.	My delegation has great pleasure in welcoming Vanuatu and Belize as the two newest Members of the United Nations. The admission of every new Member adds to the vitality and vigour of the Organization, and also takes us one step closer to attaining complete universality of membership, a goal we all earnestly desire.
228.	I should also like to take this opportunity to express our deep appreciation to the SecretaryGeneral for the able and dedicated manner in which he has consistently endeavored to promote the manifold objectives of the Organization. We are indeed fortunate to have such a distinguished personality at the helm of our affairs at a critical juncture in international relations.
229.	The present global scene is not a happy one. The cardinal principles of noninterference and nonintervention in the affairs of sovereign States which are enshrined in the Charter of the United Nations continue to be violated in many cases. The use. of force has been glaringly resorted to in some cases as a justified means of attaining political objectives.
230.	As we have stated repeatedly in the past in this and other forums, we are opposed to interference and intervention in the affairs of sovereign States and the threat or use of force in international relations. We are therefore, purely as a matter of principle, fully committed to the view that foreign troops in South Asia and SouthEast Asia must be withdrawn, and the independent, nonaligned status of the countries concerned restored.
231.	My delegation had hoped to see seated amongst us at this session the representatives of a free and independent Namibia, occupying its rightful place in the comity of nations. However, in spite of resolute attempts made during the course of the year by the international community, Security Council resolution 435 (1978) could not be implemented. We hope that good sense will prevail with the South African Government and that, in their own longterm interests, as well as in the interests of the Namibian people and the international community, they will concede the inevitable with good grace. My delegation, which participated in the emergency special session of the General Assembly on Namibia, held early this month, reiterates its full support for the resolution that emerged from that session and calls for its immediate implementation.
232.	The situation in the Middle East continues to pose a serious threat to international peace and security. The nations in the area continue to vie with each other to acquire sophisticated weapons, and, paradoxically, this has increased, rather than diminished, instability and insecurity in the region. It appears to us that the solution to the problem does not lie in sabre-rattling, but in acknowledging the fact that the question of the Palestinian people lies at the heart of the problem. In our view, there can be no durable peace in the Middle East unless the grave injustice done to the Palestinian people is rectified and they are permitted to return to their homeland and establish their own State. There should also be a complete restoration of all territories occupied through conquest. Simultaneously, there must be full recognition and appropriate international guarantees of the right of every State in the region to exist within secure and recognized boundaries. My delegation hopes that all the countries concerned, and especial!"' the great Powers, will work to bring all the contending parties to the negotiating table and effect a solution on the basis of pragmatism and mutual accommodation. Recent experience has amply demonstrated that piecemeal attempts to resolve the differences among the parties concerned are likely to yield meaningful or long-lasting results, and in fact are likely to make the problem more intractable.
233.	The recent deterioration in the relations between the power blocs have made efforts towards disarmament more difficult. With loss of faith in detente, the concept of negotiating from positions of strength has once again gained ascendancy. The inevitable result will be the production of ever more sophisticated weapons of mass destruction which, ironically, will not decrease but increase the chances of conflict, especially through proxies. At the same time, the diversion of tremendous resources to such unproductive purposes would diminish further the already inadequate resources available for combating widespread poverty in the developing countries, and poverty, in the ultimate analysis, represents the real threat to a stable world order.
234.	We are at the threshold of the second special session of the General Assembly devoted to disarmament. At that session, we hope to see the emergence of concrete measures for implementing the Final Document of the tenth special session, contained in resolution S/102. Any meaningful progress towards disarmament can only be achieved if the bigger nations, and particularly the superPowers, demonstrate the necessary political will.
235.	After years of arduous negotiations, my delegation had expected consensus on the final draft text of the Convention on the Law of the Sea at the resumed tenth session held recently in Geneva. The enacting of such a law would minimize potential conflicts and prove equitable, at least to a degree, to all the members of the international community. We must realize that the law cannot take everyone's interests fully into account. There must be ah element of sacrifice, of give and take, for the sake of consensus and the larger interests of the international community. For instance, the landlocked countries which can least afford it have made major concessions during the course of the negotiations. We hope that all countries will now take expeditious steps to approve the final draft of the convention.
236.	The international economic situation presents a grim picture. Today, more than 800 million people in developing countries, about two-thirds of them in South Asia, live in conditions of abject poverty. This situation can be attributed largely to the structural maladjustments of the existing international economic system. Unless the present system is restructured, there can be no durable solution to the fundamental economic problems facing the third world. The establishment of a new international economic order is in the interests of the entire international community, for unless remedial measures are taken in time, the seeds of tension and conflict inherent in poverty will one day engulf the world in a conflagration from which no country, developed or developing, can escape.
237.	My delegation is concerned at the continuing deadlock in the talks for launching the global negotiations. Economic problems will continue to plague both the developed and developing countries unless these problems are tackled in a coordinated manner and on a global basis. Ad hoc and short-term palliatives provide no remedy for such problems. It is in the interest of all countries  make an urgent and serious attempt to tackle the causes of frequent disruptions in the world economy. A glaring example of what can occur was demonstrated by the sharp rise in petroleum prices during recent years, and the disastrous effect this had on the economies of many non-oil-producing developing countries. It is, therefore, imperative that global negotiations are launched without further delay. We hope that all the developed countries will demonstrate the necessary wisdom and political will in this regard.
238.	Along with 30 other least developed countries, Bhutan placed considerable hope in the outcome of the United Nations Conference on the Least Developed Countries, held in Paris recently. Although concrete and time bound commitments were not made by the majority of the developed countries during the Conference, we appreciated their positive approach to the question , of promoting rapid economic development of the least developed countries during the 1980s. The Substantial New Program of Action for the 1980s for the Least Developed Countries was adopted by consensus at the Conference. My delegation hopes that the international community will provide necessary assistance for the effective implementation of this program. It is only through such concerted action that the least developed countries can hope to overcome the serious obstacle to development inherent in their economies.
239.	Turning to our part of the world, an undertaking of great promise was launched last April in Colombo when the Foreign Secretaries of seven South Asian countries met to consider the feasibility of regional cooperation. The venture was the brainchild of the late President of Bangladesh, Mr. Ziaur Rahman, whose untimely death deprived our region of an outstanding leader. Owing to historical circumstances, the: countries of South Asia had so far been unable to initiate any move for regional cooperation. As a result of the Colombo meeting, and further follow-up steps, the outlook for regional cooperation is distinctly brighter now and we hope that the next meeting of foreign secretaries of South Asian countries, scheduled to be held in Katmandu later this year, will make the goal of South Asian cooperation a concrete reality rather than a distant dream. In the present circumstances, regional cooperation in South Asia has become an imperative necessity. My country will continue to support this venture as we are of the view that regional cooperation would contribute to the peace and wellbeing of the peoples of our region.
240.	In Bhutan we have just launched our fifth FiveYear Plan for the social and economic development of our kingdom. The main elements of our new development policy are attainment of economic self-reliance, decentralization of administration, curbing of expenditure on establishment, increase of revenue, especially through mining and industry, and greater participation of the people in developmental projects. With the generous financial and technical assistance of our friendly neighbor, India, and of other bilateral sources, as well as from bodies of the United Nations system, such as UNDP, UNICEF, WFP, IFAD, UNFPA and UNCDF, we are confident that the main objectives of our fifth Plan will be achieved. UNDP not only has a highly effective program in Bhutan, but it has served as a useful channel for other United Nations agencies assisting Bhutan. Our fifth Plan differs from the preceding plans in that it is the personal handiwork of our wise and dynamic monarch, His Majesty Jigme Singye Wangchuk, who has toured the length and breadth of our country consulting our people and finding out what they want, rather than letting the Government decide what the people should have. It is planning from the bottom upwards, and with the great enthusiasm that this plan has generated we are hopeful that it will be successfully implemented and will bring about a marked improvement in the living standards of our people.
